DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 16/756,064 filed on April 14, 2020.  

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
3.	Receipt is acknowledged of the preliminary amendment filed on April 14, 2020. Currently claims 1-5 remain in the examination.  

Priority

4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, line 6, at the end of step (b): “which configures an inner liner” is unclear.  What configures an inner liner must be clearly stated. 
	There are two occurrences of “irradiating laser light” in line 4 and line 8.  These may be limited in following manner: in line 4 “irradiating laser light with a first energy” and in line 8 “irradiating laser light with a second energy lower than the first energy.”  It may not have to verbatim identical to what’s is suggested.  However, using “first” and “second” would limit the claim in clearer manner.  
	Regarding claim 2, units of P1 and P2 must be provided.  Also ranges for n and m must also be provided.  Without these elements being defined, the expression “P1  x m >  P2  x n” is indefinite, rendering the claim vague and indefinite.  
	Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected base claim, claim 1. 
	Regarding claim 5, the claim is limited to a tire.  However, the way claim is written, it is unclear whether the claim is a dependent claim depending on claim 3 or an independent claim.  To fix this issue, please replace “claim 3” with the actual text of claims 1 and 3, since claim 3 is a dependent claim of claim 1.  

Additional Remarks
7. 	An art related search was performed with the claims presented.  Based on the search performed, once 35 USC 112 issues raised in paragraph are resolved, the claims would be allowable.  

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
June 2, 2022